DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting over claims 1-14  of U.S. Patent No. 10,740,786  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
17/722,769
10,740,786
1. A method comprising:
 (A) performing, by a buyer demand side platform, for each of a first number N of impressions associated with a number of individuals estimated to have viewed a first digital advertisement displayed at a first non-personal electronic display having a first device identifier during a first time period at a first public or semi-public location, the following steps:
 [1] sending, from non-volatile computer readable memory operatively connected to the buyer demand side platform, to a distribution platform, an impression pixel tag associated with the first digital advertisement; 
[2] receiving, at the buyer demand side platform from the distribution platform, an impression pixel call containing information associated with a virtual session, wherein: the virtual session is identified by a unique session identifier (UID) associated with the impression; and the information comprises a proxy request, created by an emulated web browser or mobile device, including tracking information; 
[3] sending, by the buyer demand side platform to the distribution platform, an impression identifier to recognize a device on future calls corresponding to the received impression pixel call; and 
(B) attributing, by the buyer demand side platform, a first electronic event on a first personal device, associated with a first individual, with a first impression by performing the steps comprising:
 [1] sending, by the buyer demand side platform to the distribution platform, an event pixel tag associated with the first electronic event, the first electronic event being matched with the first digital advertisement based on a comparison of one or more of the following; i) the first electronic event with an identifying code string associated with the first digital advertisement; 
ii) time of the first electronic event with the first time-stamp associated with the first digital advertisement;
 iii) location of the first personal device at time of the first electronic event with the first public or semi-public location of the first non-personal electronic display; 
iv) characteristics of the first electronic event and previously recorded impressions using statistical modeling; 
[2] receiving, at the buyer demand side platform from the distribution platform, a proxy request including the event pixel tag and the corresponding stored information associated with a UID and virtual session corresponding to the first impression as matched with the first electronic event, and including any impression identifier information previously received from the buyer demand platform; and 
[3] recording, by the buyer demand platform, the first electronic event based on the received proxy request.
1. A method comprising:
 (a) receiving, from a first non-personal electronic display at a first public or semi-public location, by a distribution platform, first electronic ad play data comprising a first device identifier associated with the first non-personal electronic display and a first time-stamp associated with a first digital advertisement displayed during a first time period at the first non-personal electronic display at the first public or semi-public location; (b) storing, by the distribution platform on first non-volatile computer readable memory operatively connected to the distribution platform, the first electronic ad play data in an impression database stored on the first non-volatile computer readable memory; (c) determining, by the distribution platform, a first number N of impressions associated with a number of individuals estimated to have viewed the first digital advertisement during the first time period at the first public or semi-public location; (d) for each of the N impressions, performing by the distribution platform the following steps: [1] obtaining, by the distribution platform, from non-volatile computer readable memory operatively connected to the distribution platform, an impression pixel tag as obtained from a buyer demand side platform associated with the first digital advertisement; [2] generating, by the distribution platform, a virtual session identified by a unique session identifier (UID) associated with the impression; [3] associating, by the distribution platform, information with the virtual session, wherein the information allows the distribution platform to emulate a web browser or mobile device, wherein emulating a web browser or mobile device comprises digitally transmitting a proxy request including tracking information to the buyer demand side platform; [4] sending, by the distribution platform to the buyer demand side platform, an impression pixel call containing the information associated with the virtual session; [5] receiving, by the distribution platform from the buyer demand side platform, an impression identifier to recognize a device on future calls corresponding to the received impression pixel call; and [6] storing, by the distribution platform, the received impression identifier against the UID as associated with the virtual session; (e) receiving, at the distribution platform, from a first personal device associated with a first individual responding to the advertisement, a first electronic event; (f) attributing, by the distribution platform, the first electronic event with a first impression by performing the steps comprising: [1] obtaining, by the distribution platform from non-volatile computer readable memory operatively connected to the distribution platform, an event pixel tag as obtained from the buyer demand side platform associated with the first electronic event; [2] matching the first electronic event with the first digital advertisement by comparing one or more of the following: i) the first electronic event with an identifying code string associated with the first digital advertisement; ii) time of the first electronic event with the first time-stamp associated with the first digital advertisement; iii) location of the first personal device at time of the first electronic event with the first public or semi-public location of the first non-personal electronic display; iv) characteristics of the first electronic event and previously recorded impressions using statistical modeling; [3] associating, by the distribution platform, the matched first electronic event with the first impression; [4] obtaining, by the distribution platform, from non-volatile computer readable memory operatively connected to the distribution platform, a corresponding UID and virtual session; and [5] transmitting, by the distribution platform, a proxy request including the event pixel tag and the corresponding stored information associated with the virtual session, and including any impression identifier information previously received from the buyer demand platform, to the buyer demand side platform to record the first electronic event.





Claims 1-14 rejected on the ground of nonstatutory double patenting over claims 1-14  of U.S. Patent No. 11,074,608since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
17/722,769
11,074,608
1. A method comprising:
 (A) performing, by a buyer demand side platform, for each of a first number N of impressions associated with a number of individuals estimated to have viewed a first digital advertisement displayed at a first non-personal electronic display having a first device identifier during a first time period at a first public or semi-public location, the following steps:
 [1] sending, from non-volatile computer readable memory operatively connected to the buyer demand side platform, to a distribution platform, an impression pixel tag associated with the first digital advertisement; 
[2] receiving, at the buyer demand side platform from the distribution platform, an impression pixel call containing information associated with a virtual session, wherein: the virtual session is identified by a unique session identifier (UID) associated with the impression; and the information comprises a proxy request, created by an emulated web browser or mobile device, including tracking information; 
[3] sending, by the buyer demand side platform to the distribution platform, an impression identifier to recognize a device on future calls corresponding to the received impression pixel call; and 
(B) attributing, by the buyer demand side platform, a first electronic event on a first personal device, associated with a first individual, with a first impression by performing the steps comprising:
 [1] sending, by the buyer demand side platform to the distribution platform, an event pixel tag associated with the first electronic event, the first electronic event being matched with the first digital advertisement based on a comparison of one or more of the following; i) the first electronic event with an identifying code string associated with the first digital advertisement; 
ii) time of the first electronic event with the first time-stamp associated with the first digital advertisement;
 iii) location of the first personal device at time of the first electronic event with the first public or semi-public location of the first non-personal electronic display; 
iv) characteristics of the first electronic event and previously recorded impressions using statistical modeling; 
[2] receiving, at the buyer demand side platform from the distribution platform, a proxy request including the event pixel tag and the corresponding stored information associated with a UID and virtual session corresponding to the first impression as matched with the first electronic event, and including any impression identifier information previously received from the buyer demand platform; and 
[3] recording, by the buyer demand platform, the first electronic event based on the received proxy request.
1. A distribution platform  comprising:
 (a) receiving, from a first non-personal electronic display at a first public or semi-public location, by a distribution platform, first electronic ad play data comprising a first device identifier associated with the first non-personal electronic display and a first time-stamp associated with a first digital advertisement displayed during a first time period at the first non-personal electronic display at the first public or semi-public location; (b) storing, by the distribution platform on first non-volatile computer readable memory operatively connected to the distribution platform, the first electronic ad play data in an impression database stored on the first non-volatile computer readable memory; (c) determining, by the distribution platform, a first number N of impressions associated with a number of individuals estimated to have viewed the first digital advertisement during the first time period at the first public or semi-public location; (d) for each of the N impressions, performing by the distribution platform the following steps: [1] obtaining, by the distribution platform, from non-volatile computer readable memory operatively connected to the distribution platform, an impression pixel tag as obtained from a buyer demand side platform associated with the first digital advertisement; [2] generating, by the distribution platform, a virtual session identified by a unique session identifier (UID) associated with the impression; [3] associating, by the distribution platform, information with the virtual session, wherein the information allows the distribution platform to emulate a web browser or mobile device, wherein emulating a web browser or mobile device comprises digitally transmitting a proxy request including tracking information to the buyer demand side platform; [4] sending, by the distribution platform to the buyer demand side platform, an impression pixel call containing the information associated with the virtual session; [5] receiving, by the distribution platform from the buyer demand side platform, an impression identifier to recognize a device on future calls corresponding to the received impression pixel call; and [6] storing, by the distribution platform, the received impression identifier against the UID as associated with the virtual session; (e) receiving, at the distribution platform, from a first personal device associated with a first individual responding to the advertisement, a first electronic event; (f) attributing, by the distribution platform, the first electronic event with a first impression by performing the steps comprising: [1] obtaining, by the distribution platform from non-volatile computer readable memory operatively connected to the distribution platform, an event pixel tag as obtained from the buyer demand side platform associated with the first electronic event; [2] matching the first electronic event with the first digital advertisement by comparing one or more of the following: i) the first electronic event with an identifying code string associated with the first digital advertisement; ii) time of the first electronic event with the first time-stamp associated with the first digital advertisement; iii) location of the first personal device at time of the first electronic event with the first public or semi-public location of the first non-personal electronic display; iv) characteristics of the first electronic event and previously recorded impressions using statistical modeling; [3] associating, by the distribution platform, the matched first electronic event with the first impression; [4] obtaining, by the distribution platform, from non-volatile computer readable memory operatively connected to the distribution platform, a corresponding UID and virtual session; and [5] transmitting, by the distribution platform, a proxy request including the event pixel tag and the corresponding stored information associated with the virtual session, and including any impression identifier information previously received from the buyer demand platform, to the buyer demand side platform to record the first electronic event.



 
Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  17/226,790 recites performing by a buyer demand sid platform, for each of a first number N of impression associated with a number… One ordinary skill in the art would have contemplated that the act of performing would include  “receiving since first electronic ad disply comprising a first devices identifier associated with the first non-personal electronic display  (which data is “performed”).  Conversely, the act of performing .. for each of a first number  N of impression .., implies receiving information before performing individual estimation to have viewed a first digital advertisement, as data can not be self-performed    by a buyer side platform.  17/226,790 differs with patent at steps are performed by the buyer side platform  vs  “by the distribution platform”.  While the nature of platform are different, however, do not result in a patentable distinction, in either case, data can be received from any source to be performed by other platform.  17/226,790 recites sending an impression pixel tag …  One of ordinary skill in the art would have contemplated that the act of sending would include “obtaining  by the distribution “ since the pixel tag sent from to non-violate computer..” (which pixel tag  is “sent”) .   Conversely, the act of "obtaining …, pixel tag ” " would  implies receiving a  pixel tag  information before the creation of profile, as data cannot be self-generated by the distribution platform ).    17/226,790 recites “receiving .., an impression pixel call containing information associated  with a virtual session , virtual session identifier  by a unique identifier (UID) associated  with impression. “ One of ordinary skill in the art would have contemplated that the act of sending would include “generating” since virtual session  identifier must be generated before receiving from another platform (from which received “pixel call”).   Conversely, the act of "generating…, virtual session identider” " would  implies receiving pixel call information before the creation of profile, as data cannot be self-generated by the distribution platform ).   17/226,790’s another major difference in language by the lacking the steps  of  “storing the first electronic  ad play data…”,”determining a first number N of impression associating …” with a number … “transmitting….”, etc.    This omitted step however is deemed as irrelevant in the  inventive concept as it does not participate and/or linked to other steps in a patentable  manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or problem diagnostics, logging of communication is merely a routine work contemplatable by one of ordinary skill in the art.  Further, since the patented application  convers the claimed invention, applicant is seeking to cover a border portion of the claimed limitation  in order to extend the patent right.  

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Clims 1-14 are a method.   Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1:  the claims recite the limitations of performing  for each of a first number N of impressions associated with a number of individuals estimated to have viewed a first digital advertisement displayed at a first non-personal electronic display having a first device identifier during a first time period at a first public or semi-public location, attributing, a first electronic event on a first personal device, associated with a first individual, with a first impression and recording,  the first electronic event based on the received proxy request.   The performing limitation, as drafted, is a process that  under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components.   That is other than reciting  “by buyer demand side platform”, nothing in the claim preclude performing the estimated step from practically being performed in the human mind.  For example, but for the “by buyer demand side platform” language, the claim encompasses the user manually calculating the amount of viewed of digital advertising.  This limitation  is a mental process.  
The attributing limitation, as drafted,  is also a process that, under its broadest reasonable interpretation covers a certain method of human activity for the commercial and legal interaction      
(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is other than reciting  “by buyer demand side platform”, nothing in the claim preclude attributing  step from practically being performed in the human mind.  For example, but for the “by buyer demand side platform” language, the claim encompasses interaction between person and a computer. 
The recording  limitation, as drafted,  is also a process that, under its broadest reasonable interpretation covers a certain method of human activity for the commercial and legal interaction      
(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is other than reciting  “by buyer demand side platform”, nothing in the claim preclude attributing  step from practically being performed in the human mind.  For example, but for the “by buyer demand side platform” language, the claim encompasses interaction between person and a computer,  Thus, the claims recite an abstract idea.  

Step 2A- Prong 2:  The claims recite additional elements: buyer demand side platform that is used to performing, attributing recording, receiving and sending steps and sending and receiving an impression pixel tag,  an impression pixel and an impression identifier for performing the estimating step  and sending and receiving an event pixel tag associated with the first electronic event includes identifying code, first time-stamp associated with the first digital advertisement, location and characterstics of the device for performing the attributing steps.     
The sending/receiving  steps are  recited at a high level of generality (i.e., as  a general means of gathering  data for use in the estimating, attributing and recording   steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The buyer demand side platform  that performs the estimating, attributing and recording    steps is also recited at a high level of generality, and merely automates the general computer functions. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer
component (buyer demand side platform, distribution platform and non-personal electronic  display).   The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the buyer demand side platform, distribution platform and non-personal electronic  display). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.



Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer
component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application
at Step 2A or provide an inventive concept in Step 2B. 

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated  in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the buyer demand side platform, distribution platform and non-personal electronic  display are anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible

Dependent claims 2-14, these claims recite limitation that further define the same abstract idea noted in claim 1.  Therefore, they are considered patent ineligible for the reason given above.  



 

The Closest prior arts to applicants’ invention: 

Nicholas et al (US Pub., 2006/0026067 A1) discloses a method of online advertising includes receiving an ad request, determining at least one proxy ad in response to the ad request, and providing the at least one proxy ad, wherein the at least one proxy ad links to a listing page.

Sheleheda et al ( US Pub., 2011/0191664 A1) discloses  an anti-tracking server includes a rendering engine for URL  tracking and/or an opt-out cookie web crawler. The rendering engine is configured for emulating a browser visiting a plurality of web sites and processing elements of web content in web pages of the visited web sites. Web communication traffic generated as a result of said processing is captured and  analyzed to identify URL tracking patterns (abstract).   Tracking element 126 on web page 122 provide by   web server 120 may include, instead of or in addition to a tracking pixel, a JavaScript element that, when executed by web browser 104, causes web browser 104 to generate an HTTP request that is formatted to include, in addition to a domain name associated with tracking server 130, a URL expression that includes tracking information. For example, tracking element 126 may include JavaScript code that causes web browser 104 to generate an HTTP request (paragraph [0057]) .

Carlson et al (US Patent No., 9,373, 123 B2) discloses the system allow for an advertiser to acquire and evaluate audience feedback and rating related to presentation  and content disply on media (e.g., billboard, digital signage window disply, etc.)  

Kulkarni eta al (US Pub., No., 2016/0125466 A1) discloses a system and method for interactive advertising at venues.  The system including a communication device for interactive advertising at a venue such as a retail shopping mall or other locations.  
Neerinex et al (US Patent No., 9, 239,868 B2) discloses system and method for establishing a virtual session between the client and one or more database.   

However, none of the above reference either alone or in combination discloses or suggests  the method of 

(A) performing, by a buyer demand side platform, for each of a first number N of impressions associated with a number of individuals estimated to have viewed a first digital   displayed at a first non-personal electronic  display during a first time period at a first public or semi-public location, the following steps: 
[1] sending, from non-volatile computer readable memory operatively connected to the buyer demand side platform, to a distribution platform, an impression pixel tag associated with the first digital advertisement;
 [2] receiving, at the buyer demand side platform from the distribution platform, an impression pixel call containing information associated with a virtual session, wherein:
 the virtual session is identified by a unique session identifier (UID) associated with the impression; and the information comprises a proxy request, created by an emulated web browser or mobile device, including tracking information; 
[3] sending, by the buyer demand side platform to the distribution platform, an impression identifier to recognize a device on future calls corresponding to the received impression pixel call; and

 (B) attributing, by the buyer demand side platform, a first electronic event on a first personal device, associated with a first individual, with a first impression by performing the steps comprising: 
[1] sending, by the buyer demand side platform to the distribution platform, an event pixel tag associated with the first electronic event, the first electronic event being matched with the first digital advertisement based on a comparison of one or more of the following;	
 i) the first electronic event with an identifying code string associated with the first digital advertisement; 
ii) time of the first electronic event with the first time-stamp associated with the first digital advertisement; 
iii) location of the first personal device at time of the first electronic event with the first public or semi-public location of the first non-personal electronic display; 
iv) characteristics of the first electronic event and previously recorded impressions using statistical modeling; 

[2] receiving, at the buyer demand side platform from the distribution platform, a proxy request including the event pixel tag and the corresponding stored information associated with a UID and virtual session corresponding to the first impression as matched with the first electronic event, and including any impression identifier information previously received from the buyer demand platform; and 
[3] recording, by the buyer demand platform, the first electronic event based on the received proxy request.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682